Grant, J.
(after stating the facts). The theory of the plaintiff is that he was invited into a place of danger *98without warning, and without proper guards at the entrance to protect him. This was not a passenger elevator, and unless plaintiff was invited into it he cannot recover. The jury, by their special verdict, have settled this question against the plaintiff, and they could not, under the evidence, consistently have found otherwise. Mr. Fisher, plaintiff’s witness, who was not in defendant’s employ at the time of the trial, flatly contradicted him, and testified, not only that he did not invite him, but that he did not know that plaintiff was following him. The elevator did not run between 12 and 1 o’clock. Fisher was in a hurry to go to the fifth floor to get some goods to fill an order before it stopped. Mr. Williams, the clerk whom plaintiff first addressed, and Mrs. Leahy, the customer upon whom Williams was waiting, also flatly contradict plaintiff. These witnesses testified that, when plaintiff asked Williams where the ingrains were, Williams replied that he would soon be through, and would wait upon him. Without objection, the following special question was submitted to the jury, “Do you find the facts in relation to plaintiff’s going to the place where he was injured to be as testified to by George Williams, Mrs. Leahy, and William Fisher?” to which the jury answered, “Yes.” The fact is therefore established that plaintiff attempted to enter the elevator without invitation, or permission. He alone is responsible for the accident and the injury, and cannot recover. Bedell v. Berkey, 76 Mich. 435 (15 Am. St. Rep. 370); Pelton v. Schmidt, 97 Mich. 231; Severy v. Nickerson, 120 Mass. 306 (21 Am. Rep. 514); Victory v. Baker, 67 N. Y. 366; Gibson v. Sziepienski, 37 Ill. App. 601.
Many alleged errors are assigned, but they do not affect the evidence upon which the jury based their special finding. It is unnecessary, therefore, to discuss them.
Judgment affirmed.
The other Justices concurred.